Title: James Innes to GW or James Mackay, 5 July 1754
From: Innes, James
To: Washington, George,Mackay, James



Gentlmen
Winchester 5 July 1754 Eleven Oclock

I have this moment received your Express & am verey glade to find you are Joined. I wish My Regemt, with the New York Companeys were arrived here they are upon ther march, nor cann I laren the reason of there so long Stay att Bell Haven you may depend I will make all the heast in my Power to join you[.] If you Should be Oblidged to retire you must demolish your Works other ways it is making a Cover for the enemie I have forwarded your Express to the Troops on there march. It is what I daily expected they would by a Strong Detatchment inquare about there partey Lost. pray leave no room for A Surprize but be vigilant. & depend We will make them retire in there turne I long to be with you & this would be a fine Oppertunity to prevent there returning to there forte. I wish you good Sucess & am your Most Hue Servtt

James Innes

